Citation Nr: 1139139	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an increased rating for low back disability, currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 10 percent prior to December 2, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to January 1994.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied an increased disability rating for the Veteran's service-connected low back disability.  In November 2010 the Board remanded the case for further development.  A subsequent December 2010 rating decision increased the Veteran's disability rating for his low back disability to 20 percent, effective from December 2, 2010.  The requested development has been completed and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Prior to December 2, 2010, the Veteran's low back disability was manifest primarily by subjective complaints of sharp pain and back spasms, with objective evidence of measured forward flexion limited to no less than 80 degrees with pain during the last 10 degrees of motion, and the combined range of motion of the thoracolumbar spine was 175 degrees. 

3.  Prior to December 2, 2010, there was no objective evidence of muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal spinal contour or of incapacitating episodes requiring bed rest prescribed by a physician; neurological testing revealed no motor or sensory deficits attributed to diagnosed radiculopathy.

4.  Since December 2, 2010, the Veteran's low back disability is manifest primarily by subjective complaints of pain, stiffness, weakness and spasm and objective evidence of measured forward flexion limited to no less than 45 degrees. 

5.  Since December 2, 2010, there is no objective evidence of favorable ankylosis of the entire thoracolumbar spine; and neurological studies show no electrical evidence of a sensory motor polyneuropathy in the bilateral lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a low back disability prior to December 2, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  Since December 2, 2010, the criteria for a disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

The Veteran was provided with notice of what type of information and evidence was needed to substantiate his claim for an increased disability rating in a January 2006 letter, but he was not provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal.  Despite the inadequate notice provided to the Veteran on this latter element, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Concerning this, as the Board has concluded below that the preponderance of the evidence is against the Veteran's claims for increased disability ratings, any questions as to the appropriate effective dates to be assigned are rendered moot.

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and treatment records are of record.  Also of record is the Veteran's and his representative's written contentions.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claim.  

VA examinations with respect to the issue on appeal were obtained in February 2006 and December 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2006 and December 2010 VA orthopedic examinations obtained in this case are adequate as they are both predicated on an examination of the Veteran and provide complete rationales for the opinions stated and fully address the rating criteria that are relevant to rating the Veteran's low back disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The Veteran and his representative contend that his service-connected low back disability is more severe than the current disability ratings reflect.  His representative argues that the Veteran should be awarded a higher disability rating under the rating formula for incapacitating episodes of intervertebral disc syndrome as the December 2010 VA examination report indicates he was incapacitated for at least four weeks in the previous year as a result of his low back disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected low back disability is currently evaluated as 10 percent disabling prior to December 2, 2010 and as 20 percent disabling since, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the General Rating Formula, a 10 percent disability rating is assigned, in pertinent part, when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).  

Note 2 to the General Rating Formula specifies, in pertinent part, that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees; and, that the normal combined range of motion of the thoracolumbar spine is 240 degrees.

Under the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted if there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than two weeks during the past 12 months.  If there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 1.

The notes to the criteria for rating the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237 Note (1).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Prior to December 2, 2010

Considering the evidence of record, the Board finds that the overall disability picture prior to December 2, 2010, does not more closely approximate the criteria for a disability rating in excess of 10 percent under the rating criteria.  38 C.F.R. § 4.7.  VA treatment records, dating from January 2005 to November 2010, while showing the Veteran's consistent complaints of chronic low back pain, also show that physical examinations consistently revealed full range of motion of the back and no radicular component to back pain elicited with straight leg raising testing.  Likewise, although a June 2010 neurology note shows evidence of a severe right peroneal mononeuropathy associated with the Veteran's service-connected right peroneal neuropathy, there was no electrical evidence of a sensory motor polyneuropathy in the bilateral lower extremities.  A January 2006 letter written by a VA physician indicates that the Veteran had achieved maximum medical benefit for his chronic back pain and that the physician recommended that he not cut grass or lift more than 70 pounds.  The February 2006 VA orthopedic examination shows the Veteran complained of back pain and spasms that had worsened in the last six months.  He denied any flare-ups or other associated symptoms.  The VA examiner noted the Veteran had no evidence of spasm or tenderness during the examination.  The VA examination report shows lumbosacral spine flexion to 80 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  Pain was evident only during the last 10 degrees of motion during all range of motion testing.  There was no evidence of functional limitations due to fatigue, weakness or lack of endurance following repetitive use and the Veteran denied flare-ups.  A combined range of motion of the thoracolumbar spine at the time of the February 2006 VA examination would be 175 degrees.  

As the thoracolumbar flexion was beyond 60 degrees during the February 2006 examination, even with consideration of painful motion, the combined range of motion was beyond 120 degrees, and there was no objective evidence of muscle spasms or guarding, the findings prior to December 2, 2010 do not meet the criteria for a higher rating as set forth above.  In this respect, while the February 2006 VA examination report shows that the Veteran did experience pain beginning at 70 degrees during forward flexion testing, the Board finds that this painful motion is contemplated by the current disability rating.  Likewise, the VA examiner specifically noted that there was no increase of pain with repetition of range of motion testing and that weakness, lack of endurance or fatigue were not factors and the Veteran denied flare-ups.  Likewise, there is no indication that the Veteran experienced incapacitating episodes of intervertebral disc syndrome during this period.  

Therefore, Board cannot conclude that the overall disability more closely approximates the criteria for a 20 percent disability rating for a low back disability under the applicable rating criteria at any time prior to December 2, 2010, as there is no objective evidence of limitation of thoracolumbar spine motion to warrant a higher disability rating.  In reaching this determination, the Board has considered the provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the reasons discussed above, finds that the current 10 percent disability rating prior to December 2, 2010, adequately considers and encompasses any limitation of motion due to pain, lack of endurance, incoordination or any associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  Accordingly, as the preponderance of the evidence of record is against the claim for an increased disability rating for a low back disability prior to December 2, 2010, the appeal to this extent must be denied.  38 U.S.C.A. § 5107(b).

Since December 2, 2010

Considering the evidence of record, the Board finds that the overall disability picture since December 2, 2010, does not more closely approximate the criteria for a disability rating in excess of 20 percent under the rating criteria.  38 C.F.R. § 4.7.  The December 2, 2010, VA orthopedic examination report shows the Veteran complained of worsening back pain, stiffness, fatigue, weakness and spasm.  His thoracolumbar spine flexion is to 45 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 10 degrees, with no objective evidence of pain on active range of motion testing.  The examiner specifically notes that there is no objective evidence of pain or additional limitations after three repetitions of range of motion testing.  Moreover, the VA examiner notes that the Veteran has a normal gait and posture and that there is no evidence of spasm, guarding, weakness, muscle atrophy or an abnormal spinal contour.  Neurological testing of the lower extremities, excluding the Veteran's service-connected peroneal neuropathy, shows no motor or sensory deficits associated with his low back disability.  The VA examiner, while noting the Veteran's report that he had missed four weeks of work in the last year due to his low back and right leg disabilities, specifically finds that there are no incapacitating episodes of spine disease.  

As the thoracolumbar flexion is currently beyond 30 degrees and there is no evidence of thoracolumbar spine ankylosis, the findings since December 2, 2010, do not meet the criteria for a higher rating as set forth above.  As the December 2010 VA examiner found no evidence of painful motion or additional functional limitations with repetitive range of motion testing, the Board finds that such considerations are contemplated by the current disability rating.  Likewise, there is no indication that the Veteran experienced incapacitating episodes of intervertebral disc syndrome during this period.  Indeed, the December 2010 VA examiner specifically found that there have not been any such episodes.

Therefore, Board cannot conclude that the overall disability more closely approximates the criteria for a 40 percent disability rating for a low back disability under the applicable rating criteria at any time since December 2, 2010, as there is no objective evidence of limitation or ankylosis of thoracolumbar spine motion to warrant a higher disability rating.  In reaching this determination, the Board has considered the provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the reasons discussed above, finds that the current 20 percent disability rating since December 2, 2010, adequately considers and encompasses any limitation of motion due to pain, lack of endurance, incoordination or any associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  Accordingly, as the preponderance of the evidence of record is against the claim for an increased disability rating for a low back disability since December 2, 2010, the appeal must be denied.  38 U.S.C.A. § 5107(b)

Extraschedular/Other Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate at any time during the pendency of this appeal. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected low back disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra. 

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has been employed fulltime during the entirety of the appellate period.  He has not indicated, and the record does not show, that his low back disability precludes him from obtaining substantial employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.


ORDER

Entitlement to an increased rating for low back disability, currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 10 percent prior to December 2, 2010, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


